Name: 2001/543/CFSP: Council Decision of 16 July 2001 repealing Council Decision 1999/74/CFSP on the implementation of Joint Action 97/288/CFSP concerning the financing of a communication system to all members of the Nuclear Suppliers Group which are not Member States of the European Union
 Type: Decision
 Subject Matter: communications;  trade policy;  defence;  executive power and public service;  international security;  EU finance
 Date Published: 2001-07-18

 Avis juridique important|32001D05432001/543/CFSP: Council Decision of 16 July 2001 repealing Council Decision 1999/74/CFSP on the implementation of Joint Action 97/288/CFSP concerning the financing of a communication system to all members of the Nuclear Suppliers Group which are not Member States of the European Union Official Journal L 194 , 18/07/2001 P. 0056 - 0056Council Decisionof 16 July 2001repealing Council Decision 1999/74/CFSP on the implementation of Joint Action 97/288/CFSP concerning the financing of a communication system to all members of the Nuclear Suppliers Group which are not Member States of the European Union(2001/543/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2),Having regard to Joint Action 97/288/CFSP on the European Union's contribution to the promotion of transparency in nuclear-related export controls(1),Whereas:(1) On 25 January 1999, the Council adopted Decision 1999/74/CFSP concerning the financing of a communication system to all members of the Nuclear Suppliers Group which are not Member States of the European Union(2) which was intended to implement Joint Action 97/288/CFSP by financing a secure fax and telephone system for all NSG members which are not Member States of the European Union and for the NSG Point of Contact, fully compatible with the system in use in the European Community.(2) On 15 May 2001, the Commission informed the Council that due to lack of interest by the countries concerned, it was impossible to implement the European Union's offer of the secure fax and telephone system in accordance with Decision 1999/74/CFSP.(3) The total amount of the costs claimed by the supplier for preparatory work already conducted under the contract totals EUR 41133,75.(4) The management of the outstanding expenditure under Decision 1999/74/CFSP is subject to the procedures and rules of the Community applying to budget matters.(5) Decision 1999/74/CFSP should accordingly be repealed,HAS DECIDED AS FOLLOWS:Article 1Decision 1999/74/CFSP is hereby repealed.Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 16 July 2001.For the CouncilThe PresidentL. Michel(1) OJ L 120, 12.5.1997, p. 1.(2) OJ L 23, 30.1.1999, p. 4.